DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8, 13, 17, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 5-8, 17, and 20, there is no specification support of any reconstruction of a joint, determining a second center of rotation, calculating a spatial difference between the center of rotation and a second center of rotation, or displaying the difference. Published paragraphs [0052, 0150] do refer to a comparing of captured posed to an expected range of motion, but this does not appear to be the same as what is claimed. In claim 13, [0143] described determining a limb length, but there does not appear to be anything in the specification that describes this length as being based on the center of rotation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, it appears ‘a target’ should be ‘the target’ to refer back to the target in line 3.
In claim 3, the tool should be ‘configured to be attached’ to clearly indicate the relationship between the tool and the femur.
In claim 16, line 10, it appears ‘a joint’ should be ‘the joint’ to refer to the previous recitation of the term.
In claim 17, ‘centre of rotation the joint after a reconstruction’ should be ‘center of rotation after a reconstruction of the joint’ for clarity.
In claim 19, line 4, ‘to’ should be inserted after ‘object’ and in line 8, ‘a joint’ should be ‘the joint’ for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettenga (US Pub 2015/0038832 -cited by applicant).
Re claim 1: Bettenga discloses a system to determine a center of rotation of a joint during a surgical procedure, comprising:
an electronic guidance system comprising a target to generate relative poses between a first bone and an object, wherein the first bone and the object are connected via the joint having the center of rotation [0061-0063, Figs 8, 10; see the tool 80 with target 1030c see the locating of the end of the tool 80 at the center of the acetabulum with its position indicated which is a center of rotation and see the angle of the tool 80 relative to anatomical axes]; and
a computing unit comprising circuitry configured to: collect an articulation data set comprising poses from the electronic guidance system wherein the poses relate to a target attached to a tool, and wherein the tool is articulated about the center of rotation [0060-0064; see the acceptable and unacceptable poses which constitutes a collection of articulation poses as the tool 80 is articulated and see the control unit 10 that accesses information about a central location of the acetabulum or center of motion of the hip]; and calculate a joint center of rotation responsive to the articulation data set to guide the surgical procedure [0064; see the control unit 10 that accesses information about a central location of the acetabulum or center of motion of the hip].
Re claim 2: The joint is a native joint of a patient [0063-0064; see the native hip joint].
Re claims 3, 4: The object is a femur of the patient and the tool comprises a corkscrew tool attached to a part of the femur [0064, 0086; see the acetabulum which corresponds to the resected femur head prior to dislocation and see the reamer/impactor tool that comprises a corkscrew].
Re claims 5-7, 17, 20: The computing unit is further configured to: after a reconstruction of the native joint to define a reconstructed joint having a second center of rotation, mating an implant interfacing tool coupled to the target with the joint, collect a second articulation data set of the reconstructed joint; and calculate a second joint center of rotation from rotation of the target about the second center of rotation of the reconstructed joint [0034, 0064; see the movement compensation and see the pelvis representation (i.e. a reconstruction of the joint) with “additional data” displayed of the location and orientation of the tool 80 that is an implant interfacing tool coupled with target 1030c, which corresponds to the calculation of a second center of rotation necessary due to patient movement]. The computing unit is further configured to calculate and display a spatial difference between the joint center of rotation of the native joint and the second joint center of rotation [0064; see the display of additional data such as the extent of impaction which corresponds to difference data based on the center of rotations].
Re claim 8: The center of rotation is of a reconstructed joint comprising implant components [0058; see the acetabular implant].
Re claim 9: The tool comprises a distal end configured to mate with a spherical implant component (Figs 8, 10; see the spherical distal end).
Re claim 10: The implant component is a liner component, and the tool is a liner insertion tool [0064, 0086; see the impactor/reamer tool and the acetabular shell].
Re claims 11, 12: The surgical procedure is a joint replacement, and the joint is one of: a hip joint and a shoulder joint [0004; see the pelvic joint procedure] and the surgical procedure 1s a direct anterior hip replacement [0003; see the anterior hip procedure].
Re claims 14, 18: The computing unit is further configured to guide a collection of the articulation data set, displaying information via a display device for performing the collection [0061, 0064; see the displayed acceptable and unacceptable positions, the numeric indications, and the displayed additional information].
Re claim 15: The system detects an error as a pose is collected, comparing a pose to an expected profile determine from prior poses [0061, 0065; see the comparison with “expected” orientations].
Re claim 16: Bettenga discloses a method to determine a center of rotation of a joint during a surgical procedure [0063, 0064; see the center of the acetabulum determination], the method comprising:
collecting an articulation data set comprising poses from an electronic guidance system comprising a target to generate relative poses between a first bone and an object, wherein: the first bone and the object are connected via the joint having the center of rotation; and the poses of the articulation data set relate to the target attached to a tool as the tool is articulated about the center of rotation [0061-0063, Figs 8, 10; see the tool 80 with target 1030c see the locating of the end of the tool 80 at the center of the acetabulum with its position indicated which is a center of rotation and see the angle of the tool 80 relative to anatomical axes; 0060-0064; see the acceptable and unacceptable poses which constitutes a collection of articulation poses as the tool 80 is articulated and see the control unit 10 that accesses information about a central location of the acetabulum or center of motion of the hip]; and 
calculating a joint center of rotation responsive to the articulation data set to guide the surgical procedure [0064; see the control unit 10 that accesses information about a central location of the acetabulum or center of motion of the hip to guide the procedure].
Re claim 19: Bettenga discloses a method comprising: preparing a joint of a patient for a surgical procedure, the joint connecting a first bone to an object and the joint having a center of rotation; coupling to the object a target of an electronic guidance system configured to generate relative poses between the first bone and the object using the target; rotating the target about the center of rotation to provide an articulation data set comprising poses from the electronic guidance system to a computing unit configured to calculate a joint center of rotation for the joint responsive to the articulation data set [0061-0063, Figs 8, 10; see the tool 80 with target 1030c see the locating of the end of the tool 80 at the center of the acetabulum with its position indicated which is a center of rotation and see the angle of the tool 80 relative to anatomical axes; 0060-0064; see the acceptable and unacceptable poses which constitutes a collection of articulation poses as the tool 80 is articulated and see the control unit 10 that accesses information about a central location of the acetabulum or center of motion of the hip; see the control unit 10 that accesses information about a central location of the acetabulum or center of motion of the hip to guide the procedure]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bettenga, as applied to claim 1, in view of Hladio et al (US 9,247,998).
Re claim 13: Bettenga discloses all features except that the computing unit is further configured to calculate a change in limb length based on the joint center of rotation. However, Hladio teaches of a system for intra-operative leg position measurement including determining a change in limb length (col 2, lines 33-53; see the “leg length change” that occurs due to acetabular component placement). It would have been obvious to the skilled artisan to modify Bettenga, to determine limb length change as taught by Hladio, in order to facilitate determination of correct implant geometry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793